COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-025-CV



IN THE INTEREST OF M.A.W., A CHILD	



----------

FROM THE 97
TH
 DISTRICT COURT OF MONTAGUE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On July 23, 2003, we notified appellant that its brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App. P
. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:  DAY, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  August 26, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.